Name: Commission Regulation (EC) NoÃ 1345/2008 of 23Ã December 2008 amending Council Regulation (EEC) NoÃ 2136/89 laying down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  fisheries;  consumption
 Date Published: nan

 24.12.2008 EN Official Journal of the European Union L 348/76 COMMISSION REGULATION (EC) No 1345/2008 of 23 December 2008 amending Council Regulation (EEC) No 2136/89 laying down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 2(3) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides for the possibility of adopting common marketing standards for fishery products in the Community, particularly in order to facilitate commerce based on fair competition. These standards may, in particular, cover labelling. (2) Council Regulation (EEC) No 2136/89 (2) lays down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products in the Community. (3) The widening variety of supply of preserved products marketed and presented in the same way as preserved sardines in the Community makes it necessary to provide consumers with sufficient information on the identity and the main characteristics of the product. It is therefore necessary to amend the current rules on trade descriptions for preserved products marketed and presented in the same way as preserved sardines in the Community. (4) The Codex Alimentarius standard Codex STAN94 as revised in 2007 as well as the particular conditions prevailing on the Community market should be taken into account for that purpose. (5) In the interest of market transparency, fair competition and variety of choice, it is necessary to add the species Strangomera bentincki to the authorised species for the preparation of preserved sardine-type products. (6) In order to improve the identification of each sardine-type product, the scientific name of the species and the geographic area where the species was caught should be used as qualifier terms. (7) The requirements laid down in this Regulation should be applied without prejudice to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (3). (8) Regulation (EEC) No 2136/89 should therefore be amended accordingly. (9) In order to enable operators to adapt to the new requirements, a transitional period should be provided for as regards placing on the market of products complying with the current version of Regulation (EEC) No 2136/89. (10) The Management Committee for Fishery Products has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2136/89 is amended as follows: 1. In Article 1a(2), the following point is added: (k) Strangomera bentincki. 2. Article 7a is replaced by the following: Article 7a 1. Without prejudice to Directive 2000/13/EC, preserved sardine-type products may be marketed in the Community under a trade description consisting of the word sardines  joined together with the scientific name of the species and the geographic area where the species was caught. 2. Wherever the trade description provided for in paragraph 1 is marked on the container of a preserved sardine-type product, it shall be displayed in a clear and distinct manner. 3. The scientific name shall include in all cases the generic and the specific Latin names. 4. The geographic area shall be indicated by one of the names listed in the first column of the Annex, taking into account the corresponding area identification provided for in the second column of the Annex. 5. Only one species shall be marketed under a single trade description. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. However, products which complied with Regulation (EEC) No 2136/89 before its amendment by this Regulation may be placed on the market until 1 November 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 212, 22.7.1989, p. 79. (3) OJ L 109, 6.5.2000, p. 29. ANNEX Names and identifications of geographic areas Name of the geographic area as referred to in Article 7a(1) Identification of the area (1) North-West Atlantic FAO area 21 North-East Atlantic (2) FAO area 27 Baltic Sea FAO area 27.IIId Central-Western Atlantic FAO area 31 Central-Eastern Atlantic FAO area 34 South-West Atlantic FAO area 41 South-East Atlantic FAO area 47 Mediterranean Sea FAO areas 37.1, 37.2 and 37.3 Black Sea FAO area 37,4 Indian Ocean FAO areas 51 and 57 Pacific Ocean FAO areas 61, 67, 71, 77, 81, 87 Antarctic FAO areas 48, 58 and 88 Arctic Sea FAO area 18 (1) FAO yearbook. Fishery statistics. Catches. Vol. 86/1. 2000. (2) Excluding the Baltic Sea.